              Case 2:14-cr-00181-JCC Document 193 Filed 07/22/20 Page 1 of 5



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR14-0181-JCC
10                             Plaintiff,                   ORDER
11          v.

12   ROBERT C. ADAMS,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion for compassionate release
16   pursuant to 18 U.S.C. § 3582(c)(1)(A) (Dkt. No. 179). Having thoroughly considered the parties’
17   briefing and the relevant record, the Court finds oral argument unnecessary and hereby GRANTS
18   the Government’s motion to file overlength briefs (Dkt. 184), GRANTS the Government’s
19   motion to seal (Dkt. No. 186), and DENIES Defendant’s motion for compassionate release (Dkt.
20   No. 179) for the reasons explained herein.
21   I.     BACKGROUND
22          In January 2015, Defendant pleaded guilty to one count of conspiracy to commit bank
23   robbery and 10 counts of bank robbery. (See Dkt. No. 53 at 1, 63 at 1.) On May 5, 2015, the
24   Court sentenced Defendant to 120 months of incarceration followed by three years of supervised
25   release. (See Dkt. No. 82.) Defendant now moves pro se for compassionate release pursuant to
26   18 U.S.C. § 3582(c)(1)(A), arguing that he is particularly vulnerable to serious complications


     ORDER
     CR14-0181-JCC
     PAGE - 1
              Case 2:14-cr-00181-JCC Document 193 Filed 07/22/20 Page 2 of 5




 1   from COVID-19 due to his obesity. (See Dkt. No. 179 at 4–6.)

 2   II.    DISCUSSION

 3          A.       Motion for Compassionate Release

 4          18 U.S.C. § 3582(c)(1)(A) allows a court to reduce a term of imprisonment if

 5   “extraordinary and compelling reasons warrant such a reduction” and “such a reduction is

 6   consistent with applicable policy statements issued by the Sentencing Commission.” The

 7   Sentencing Commission’s relevant policy statement, in turn, says that a court may reduce a term

 8   of imprisonment if “the defendant is not a danger to the safety of any other person or to the
 9   community” and “extraordinary and compelling reasons warrant such a reduction.” United States
10   Sentencing Guidelines (“U.S.S.G.”) § 1B1.13. The policy statement also directs a court to
11   consider the factors set forth in 18 U.S.C. § 3553(a) in deciding whether compassionate release is
12   appropriate. U.S.S.G. § 1B1.13 cmt. n.4. Taken together, the policy statement and 18 U.S.C.
13   § 3582(c)(1)(A) create a three-step process for ruling on a motion for compassionate release: the
14   court must first decide whether “extraordinary and compelling reasons warrant . . . a reduction
15   [in the defendant’s sentence],” then determine whether “the defendant is . . . a danger to the
16   safety of any other person or to the community,” and finally assess whether a reduction in the
17   defendant’s sentence is consistent with the factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C.
18   § 3582(c)(1)(A); U.S.S.G. § 1B1.13.

19                   1. Extraordinary and Compelling Reasons for Release

20          A court may reduce a defendant’s sentence if it finds that extraordinary and compelling

21   reasons exist, such as the defendant “suffering from a serious physical or medical condition . . .

22   that substantially diminishes the ability of the defendant to provide self-care within the

23   environment of a correctional facility and from which he or she is not expected to recover.” 18

24   U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13 (2019); U.S.S.G. § 1B1.13 cmt. n.1; see U.S. Dep’t

25   of Justice, Fed. Bureau of Prisons, Compassionate Release/Reduction in Sentence: Procedures

26


     ORDER
     CR14-0181-JCC
     PAGE - 2
                Case 2:14-cr-00181-JCC Document 193 Filed 07/22/20 Page 3 of 5




 1   for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (Jan. 17, 2019). 1

 2          Here, Defendant argues that compassionate release is warranted because he is obese and

 3   is therefore particularly susceptible to serious complications if he contracts COVID-19. (See Dkt.

 4   No. 179 at 4–6.) 2 In its response to Defendant’s motion, the Government “now takes the position

 5   that [Defendant’s obesity] satisfies the ‘extraordinary and compelling’ reason as it will diminish

 6   the Adams’ [sic] ability for self-care within the institution because of COVID-19.” (Dkt. No. 185

 7   at 16.) Assuming without deciding that obesity may constitute extraordinary and compelling

 8   circumstances within the meaning of U.S.S.G. § 1B1.13 cmt. n.1, the Court finds that Defendant
 9   has identified extraordinary and compelling circumstances that justify a reduction in his sentence
10   pursuant to 18 U.S.C. § 3582(c)(1)(A).
11                   2. Danger to the Safety of Any Other Person or to the Community
12          In determining whether a defendant presents a danger to the safety of any other person or
13   to the community, the court looks to the nature and circumstances of the defendant’s underlying
14   offense, the weight of evidence against him, his history and characteristics, and the nature and
15   seriousness of the danger his release would pose to any person or the community. See U.S.S.G.
16   § 1B1.13(2); 18 U.S.C. § 3142(g).
17          Defendant’s underlying criminal conduct was serious. Defendant engaged in a series of
18   bank robberies in a short period of time to support his substance abuse habit. (See Dkt. Nos. 79 at

19   1–12, 80 at 4–5.) Notably, several the robberies were performed by juveniles at the behest of

20   Defendant and his co-Defendants. (See Dkt. Nos. 79 at 4–8, 80 at 5.) Two of the juveniles

21   described Defendant’s role in directing the robberies. (See Dkt. No. 79 at 9–10.) Moreover,

22

23          1
              Defendant’s motion does not implicate the other grounds on which a court may find
     extraordinary and compelling circumstances under U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13
24
     cmt. n.1; (see generally Dkt. No. 179).
25          2
               Defendant previously stated that he suffers from diabetes in a request for compassionate
     release filed with the warden of his facility, (see Dkt. No. 179 at 11), but that assertion is not
26   supported by Defendant’s medical records, (see generally Dkt. Nos. 187-1–187-3).

     ORDER
     CR14-0181-JCC
     PAGE - 3
              Case 2:14-cr-00181-JCC Document 193 Filed 07/22/20 Page 4 of 5




 1   Defendant’s criminal history is substantial and includes convictions for burglary and drug-related

 2   offenses. (See id. at 15–16; Dkt. No. 70 at 14–21.) Finally, while Defendant argues that he has

 3   educated himself and addressed his substance abuse issues while incarcerated, (see Dkt. No. 179

 4   at 4), his substantial list of infractions while incarcerated includes assault and possession of

 5   drugs or alcohol, (see generally Dkt. No. 185-3). Thus, the volume of Defendant’s bank

 6   robberies in a condensed span of time, Defendant’s willingness to make juveniles engage in

 7   serious criminal conduct to support his substance abuse habit, Defendant’s expansive criminal

 8   history, and Defendant’s conduct while incarcerated indicate that Defendant would pose a danger
 9   to the safety of the community if released. See U.S.S.G. § 1B1.13(2); 18 U.S.C. § 3142(g).
10                   3. 18 U.S.C. § 3553(a) Factors
11          In determining whether to grant a defendant compassionate release under 18 U.S.C.
12   § 3582(c)(1)(A), the court must also consider any relevant factors set forth in 18 U.S.C.
13   § 3553(a). See U.S.S.G. § 1B1.13. These factors include the nature and circumstances of the
14   underlying offense, the need for the sentence imposed, the kinds of sentences available, the
15   applicable sentencing range, pertinent policy statements, avoidance of sentencing disparities, and
16   the need to provide victims with restitution. See 18 U.S.C. § 3553(a).
17          As discussed above, Defendant’s underlying criminal conduct was serious and
18   demonstrated his disregard for the well-being of both his victims and the juveniles he used.

19   Therefore, the substantial sentence imposed by the Court was necessary to adequately address

20   the nature of Defendant’s underlying conduct. Thus, the Court finds that the factors set forth in

21   18 U.S.C. § 3553(a) weigh against granting Defendant’s request for compassionate release. See

22   U.S.S.G. § 1B1.13.

23          B.       Motion to Seal

24          The Government moves to maintain under seal several exhibits to its response to

25   Defendant’s motion for compassionate release, arguing that they contain personal information

26   that should not be made available to the public. (See Dkt. No. 186 at 1.) The Court starts from


     ORDER
     CR14-0181-JCC
     PAGE - 4
              Case 2:14-cr-00181-JCC Document 193 Filed 07/22/20 Page 5 of 5




 1   the position that “[t]here is a strong presumption of public access to [its] files.” W.D. Wash.

 2   Local Civ. R. 5(g)(3); see also Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978).

 3   However, a particularized showing of good cause will suffice to warrant sealing discovery

 4   documents attached to non-dispositive motions. Kamakana v. City and Cnty. of Honolulu, 447

 5   F.3d 1172, 1180 (9th Cir. 2006). Here, the exhibits at issue concern Defendant’s health records.

 6   Defendant’s strong interest in maintaining the confidentiality of such records outweighs the

 7   public’s interest in their disclosure. Accordingly, the Court finds good cause and GRANTS the

 8   Government’s motion.
 9   III.   CONCLUSION

10          For the foregoing reasons, Defendant’s motion for compassionate release (Dkt. No. 179)

11   is DENIED. The Government’s motion for leave to file overlength briefs (Dkt. No. 184) and

12   motion to seal (Dkt. No. 186) are GRANTED. The Clerk is DIRECTED to maintain Docket

13   Numbers 187, 187-1, 187-2, and 187-3 under seal until further order of the Court.

14          DATED this 22nd day of July 2020.




                                                           A
15

16

17
                                                           John C. Coughenour
18                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     CR14-0181-JCC
     PAGE - 5
